NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 16-3527
                                       ___________

                         FRANKLYN DEVON PRILLERMAN



                                             v.

    WARDEN CURRAN FROMHOLD; C.O. SAM; COLEMAN C.O.; LYNCH, C.O.;
     CITY OF PHILADELPHIA; SYLVIA MELTON, CORRECTION OFFICER

                                   Franklyn Prillerman, Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-13-cv-01414)
                      District Judge: Honorable Cynthia M. Rufe
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 16, 2017

         Before: GREENAWAY, JR., VANASKIE and ROTH, Circuit Judges

                           (Opinion filed: November 28, 2017)

                                       ___________

                                        OPINION *
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Franklyn Devon Prillerman appeals the District Court’s order

granting summary judgment to the defendants. We will affirm in part, vacate in part, and

remand for further proceedings.

       In 2010, Prillerman was placed on probation in Arkansas. 1 He moved to

Philadelphia, and in November 2012, was stopped by Philadelphia police while he was

driving. When the police ran a warrant search, they determined that he had an

outstanding warrant for violating the terms of his probation in Arkansas. Prillerman was

arrested and brought to the Curran-Fromhold Correctional Facility (CFCF), where he was

detained while awaiting extradition to Arkansas. On December 11, 2012, Prillerman

participated in a two-way video extradition hearing at CFCF. Before the hearing,

Corrections Officer Tanya Lynch permitted Prillerman to speak to his lawyer, a public

defender, over the telephone. Officer Lynch instructed Prillerman to say only “yes” to

questions posed by his attorney and prohibited him from asking questions or otherwise

discussing his case. Prillerman complied with these instructions. During the subsequent

video-conference hearing, Prillerman waived extradition after being questioned on the

record. He was then returned to Arkansas, where he was sentenced to effectively ten

months’ imprisonment for his probation violation.



1
  In the District Court, the parties stipulated to these facts for purposes of summary
judgment.

                                             2
       Prillerman then filed the complaint at issue here. In his operative second amended

complaint, he asserted claims under 42 U.S.C. § 1983, alleging that Officer Lynch

violated his constitutional rights by preventing him from speaking freely to his attorney.

He also sought to hold the City of Philadelphia liable, alleging that Officer Lynch had

acted pursuant to a City policy or custom and that the City had failed adequately to train

Officer Lynch. 2 Ultimately, the District Court granted the defendants’ motion for

summary judgment, and Prillerman filed a timely notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s grant of summary judgment. See Wiest v. Tyco Elecs. Corp.,

812 F.3d 319, 327-28 (3d Cir. 2016).

       In the main, we agree with the District Court’s disposition of this case. To the

extent that Prillerman framed his claim as alleging a violation of his First Amendment

right to access the courts or his Sixth Amendment right to counsel, the District Court

correctly granted summary judgment to the defendants. 3 As to Prillerman’s access-to-

the-courts claim, he failed altogether to make the requisite showing that he suffered an

actual injury (such as the loss or rejection of a legal claim). See Monroe v. Beard, 536


2
  In the District Court, Prillerman also raised an Eighth Amendment claim concerning the
defendants’ delay in providing him access to a bathroom. Because he did not present any
argument concerning that claim in his brief, he has waived any challenge to that aspect of
the District Court’s judgment, and we will not discuss it further. See United States v.
Jackson, 849 F.3d 540, 555 n.13 (3d Cir. 2017).
3
  In challenging Officer Lynch’s conduct, Prillerman also cites, in passing, the Fourth and
Eighth Amendments, but he has not sufficiently developed these arguments to permit our
review. See, e.g., John Wyeth & Bro. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1076
n.6 (3d Cir. 1997).
                                             3
F.3d 198, 205-06 (3d Cir. 2008). Likewise, there is no Sixth Amendment right to counsel

at an extradition hearing. See, e.g., Anderson v. Alameida, 397 F.3d 1175, 1180-81 (9th

Cir. 2005); DeSilva v. DiLeonardi, 181 F.3d 865, 868-69 (7th Cir. 1999).

         However, Prillerman also argued that Officer Lynch’s conduct — i.e., her

preventing him from communicating fully and freely with his attorney — violated his

rights under the Due Process Clause. The District Court did not address this claim. On

appeal, the defendants do not dispute that Prillerman raised a due process claim. Instead,

the defendants contend that compensatory damages are unavailable to Prillerman. They

argue that, while a plaintiff raising a claim like Prillerman’s might potentially be

permitted to “recover for any injury, such as emotional distress, caused by the deprivation

of due process itself,” Harden v. Pataki, 320 F.3d 1289, 1300 (11th Cir. 2003) (quoting

Long v. Shillinger, 927 F.2d 525, 528 (10th Cir. 1991)), Prillerman cannot do so because

he did not suffer a physical injury and the Prison Litigation Reform Act (PLRA) requires

that “a prisoner demonstrate physical injury before he can recover for mental or

emotional injury.” Mitchell v. Horn, 318 F.3d 523, 533 (3d Cir. 2003). Even if this is

correct, however (and as the defendants acknowledge), the PLRA does not limit a

prisoner’s ability to obtain nominal or punitive damages. See Mitchell, 318 F.3d at 533.

Thus, we are not convinced that Prillerman’s claim necessarily fails due to the

unavailability of damages. See, e.g., See Allah v. Al-Hafeez, 226 F.3d 247, 251 (3d Cir.

2000).

         Accordingly, we will vacate the District Court’s judgment and remand the matter

for the District Court to address in the first instance Prillerman’s due process claim

                                              4
against Officer Lynch and the City of Philadelphia. 4 In all other respects, we will affirm

the District Court’s judgment.




4
    We express no opinion on the merits of this claim.
                                              5